Citation Nr: 1746208	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and L.G.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the RO.

The Veteran testified before the undersigned in a February 2014 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

The Board remanded the issue in July 2016 April 2017 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is currently in effect for posttraumatic stress disorder (PTSD) (30 percent disabling), right knee arthritis (20 percent disabling) and arthroscopic repair of the right knee tendonitis and instability (10 percent disabling); the combined rating for all of these service-connected disabilities is 50 percent.  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

A November 1997 VA joints examination documents that the Veteran worked as a city bus driver and experienced right knee swelling that caused pain and discomfort when he worked the brake or gas pedal. A September 2000 VA joints examination reflects that the Veteran had ongoing right knee problems that he felt prevented his employability as a bus driver because his knee would swell. The March 2013 VA examination documents that the Veteran's right knee disability impacted his ability to work as it prevented manual employment but not sedentary employment.

A January 2015 letter from the Veteran's friend reflects that the Veteran is unable to work given that he has ongoing pain in his right leg and back that requires daily medication. A Subsequent January 2015 letter reflects that the Veteran's "illness" has affected his ability to be employed (i.e., his employment) since approximately 1998. The Veteran's friend reported that the Veteran was 100 percent disabled because of his back, cardiovascular, circulatory, right knee, right calf and right lower extremities (ankle) disabilities. An additional January 2015 letter reflects that the Veteran was unable to drive due to his knee problem. The letter indicated that the Veteran underwent back surgery, right knee surgery, heart surgery and had gangrene at the right ankle.

The August 2015 VA knee and lower leg conditions examination reflects that the Veteran's right knee disability impacted his ability to perform the occupational tasks of a bus driver given that the right knee disability limited his ability to drive, sit correctly, bear weight on his knee or walk correctly without assistant device. The August 2015 VA PTSD examination documents that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

The Veteran's application for a TDIU rating indicated that he last worked full-time in 1998. The documented service-connected disabilities that prevented the Veteran from securing or following any substantial gainful occupation included knee, right calf, cardiovascular lower back, traumatic brain injury and PTSD disabilities. He had completed 2 years of college and had no further education or training.

The May 2017 VA knee and lower leg conditions examination reflects that the Veteran's right knee disability impacted his ability to perform the occupational tasks. The physician stated that the Veteran was unable to engage in prolonged standing, walking and squatting. The physician reported that the Veteran was unable to perform light, moderate or heavy manual labor or to drive for prolonged periods. Further, the physician found that the Veteran was unable to engage in sedentary employment due to his chronic use of a Class II controlled drug which affects judgment required for sedentary jobs such as clerical, telephone solicitation and the like. The physician reported that due to the Veteran's use of the medication (Class II controlled drug), he was unable to pass a department of transportation (DOT) physical and could no longer drive a commercial vehicle, the type of employment for which he was trained.

The June 2017 VA knee and lower leg conditions examination documents that the Veteran had completed two years of college/training (the area of this training was not reported) and in his civilian life was mostly employed as a driver; his last job was a bus driver. The examiner reported that during the examination, the Veteran showed moderate restricted range of motion with subjective reports of pain with minimal palpation of his right knee. The Veteran also voiced subjective complaints of difficulty with prolonged sitting and standing. The examiner opined that while the Veteran may be unable to retain gainful employment in a position which would require prolonged standing or sitting without breaks, he could perform in a sedentary job which would allow him to take breaks from prolonged sitting as needed. 

The June 2017 VA examination addendum reflects the psychologists opinion that the Veteran's PTSD symptoms ranged from mild to moderate and did not cause major occupational impairments. The psychologist noted that the Veteran reported that his chronic pain issues were the cause of his occupational problems.

Despite the opinion of the VA examiner in May 2017, the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation. While the examination reflects the physician's assessment that the Veteran was unable to perform light, moderate or heavy manual labor or to drive for prolonged periods (i.e., physical labor), it is not clear that the Veteran is unable to engage in sedentary employment due solely to his service-connected disabilities. While the physician indicated that the Veteran could not engage in sedentary employment due to his chronic use of a Class II controlled drug which affects judgment required for sedentary jobs, the physician does not indicate what disability or disabilities the Class II controlled drug is prescribed to treat. To that end, the Board reiterates that in evaluating unemployability, consideration may not be given to impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Further, the June 2017 VA knee and lower leg conditions examination reflects that although the Veteran may be unable to retain gainful employment in a position which would require prolonged standing or sitting without breaks, he could perform in a sedentary job which would allow him to take breaks from prolonged sitting. In addition, in the June 2017 addendum, the VA psychologist opined that the Veteran's PTSD symptoms did not cause major occupational impairments.

Thus, the evidence of record indicates that the Veteran is not unemployable due solely to his service-connected disabilities given that he can engage in sedentary employment that would allow him to take breaks from prolonged sitting.


ORDER

A TDIU rating is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


